UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6882



CHARLES EDWARD COFFEY,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise M. Flanagan, Chief
District Judge. (5:06-hc-02047-FL)


Submitted: September 26, 2006              Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Edward Coffey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Edward Coffey, a federal prisoner,           appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We     have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Coffey v. Stansberry, No. 5:06-hc-02047-FL

(E.D.N.C. Apr. 18, 2006).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                      AFFIRMED




                                    - 2 -